DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 22, “vie” is a typo for “view”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Bywalls” is not a word in the dictionary and the specification does not define the word. It is unclear as to what the bywalls are referencing. Further examination interprets “each side wall having a pair of bywalls” to mean a pair of walls connected adjacently to the edges of the side wall. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. 2,814,161) in view of Kridle (U.S. 3,477,604) and DeBlanco et al. (US 2014/0155182), herein after DeBlanco.
Regarding claim 1, Hawkins teaches (Figure 3) of a planter box (3 in the drawings but 30 in specifications), comprising a substantially rectangular frame including four side walls (34), each side wall having a pair of bywalls (sides 34 has a pair of adjacent walls) that are joined together in a right angled wall structure defining an upwardly open frame (Fig. 3), and a pair of sidewalls normal to each other (pair of sidewalls 34 are normal, or perpendicular, to each other). 
Hawkins does not appear to teach of (d) a plurality of L-shaped corner flanges defined by a pair of plates disposed at right angles to one another, the inner surface of the plates being abutted against and releasably connected to the outward facing end portions of the pair of sidewalls to form one right angled wall structure;
(e} a pair of keyholes formed in the outward facing end portions of a pair of sidewalls, 
(f) a pair of stems disposed on the inner surfaces of each plate; and

Kridle teaches (Figure 1, 3, and 9) of a planter box, comprising:
(a) a substantially rectangular frame including four side walls (Col. 3 lines 57-62, sides 4, 6, 8, and 10), each side wall having a pair of bywalls (Col. 3 lines 60-62, walls 4 and 6 have walls 8 and 10 as a pair of adjacent walls when connected together and walls 8 and 10 have walls 4 and 6 as a pair of adjacent walls when connected together); 
(b) a joint structure (32, 34, and 36) for joining opposite ends of respective side walls together in a right angled wall structure defining an upwardly open frame (Fig. 1, Col. 4 lines 9-11); 
(c) a pair of sidewalls normal to each other (pair of sidewalls 4 and 8 are normal to each other and pair of sidewalls 6 and 10 are normal, or perpendicular, to each other);
(d) a plurality of L-shaped corner flanges (channels 24, 26) defined by a pair of plates (flanges 32 and 34) disposed at right angles to one another (plates 32 and 34 are disposed at right angles to one another), the inner surface of the plates being abutted against and releasably connected to the outward facing end portions of the pair of sidewalls to form one right angled wall structure (Fig. 1 and 2, inner surface of the plates 32 and 34 are abutted against and releasably connected to the outward facing end portions of the pair of sidewalls 4, 6, 8 ,10 to form right angled wall structures);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins to incorporate the teachings of Kridle to replace the container (30) with the disassemblable planter box of Kridle in order to have a disassemblable box for better portability and storage.

    PNG
    media_image1.png
    249
    232
    media_image1.png
    Greyscale

Annotated Figure
DeBlanco is in the field of constructing rectangular objects and teaches of 
(e) a pair of keyholes (Fig. 6 and 7, keyholes on the edges of the walls to engage with the stems pointed out in Fig. 5 above) formed in the outward facing end portions of a pair of sidewalls (keyholes are on the outward facing end portions of a pair of sidewalls), 
 (f) a pair of stems (Fig. 5, stems coming off the edge as seen in Annotated Figure above); and
wherein the outwardly projecting stems are received in respective keyholes formed in the sidewalls (Figs. 6 and 7, outwardly projecting stems are received in respective keyholes formed in the opposite side wall as indicated by the lines going between them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins to incorporate the teachings of DeBlanco to have outwardly projecting stems which are received in their respective keyholes in order to assemble the planter box more easily and quickly as compared to using nails or screws. 

Regarding claim 4, Hawkins as modified teaches of the invention in claim 1, and teaches (Figure 3) of a soil receiving liner (10), the liner forming a base for the frame (12) (Col. 2 lines 1-6).

Regarding claim 7, Hawkins as modified in claim 1, teaches of the planter box of claim 1 in disassembled form (Hawkins as modified by Kridle and DeBlanco). Hawkins does not appear to teach of a kit for forming a planter box without tools. 
Kridle teaches (Figure 9) of a planter box in disassembled form (Col. 9 lines 22-50, sides 4’, 6’, 31’, and 33’ with joint structures 122, 124, 126, and 128 and fastening members 24’, 26’, 66’, and 68’) and how to assemble the planter box without tools (Col. 9 lines 22-50, the planter box is assembled by inserted the edges of the sides into the fastening members). While Hawkins as modified by Kridle and DeBlanco does not say it is provided as a kit, it would have been obvious to include the necessary components into a kit and form the planter box without tools in order for easier customer use and keep the necessary components together. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. 2,814,161), Kridle (U.S. 3,477,604), and DeBlanco (US 2014/0155182), as applied to claim 1 above, and further in view of Simms (US 5,415,310).
Regarding claim 3, Hawkins as modified teaches of the invention in claim 1, and further comprises (Figure 3) of an L- shaped gusset disposed downwardly (flange 16) and engaging the upper ends of a pair of side walls (sides of planter box 30).
Hawkins does not appear to teach of the gusset being seated about the upper brackets of a respective pair of the L-shaped flanges, the gusset having a stop and seated atop the associated corner flange. 
	Simmns is in the field of assemblable boxes and teaches (Fig. 4) of an L-shaped gusset (corner clamp C) disposed downwardly (gusset C is disposed downwardly) and seated about the upper brackets of a respective pair of the L-shaped flanges (Fig. 5, gusset C is seated about the upper brackets of respective pair of the self-locking corner iron I), the gusset (C) having a stop (Fig. 4, corner braces 61, 63) and seated atop the associated corner flange and engaging the upper ends of a pair of side walls (Fig. 5, gusset C is seated atop the associated corner flange I and engaging the upper ends of a pair of side walls 14, 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins to incorporate the teachings of Simms to replace the gusset of Hawkins with the gusset of Simms in order to better secure and protect the corners and use less material to make the gusset.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. 2,814,161), Kridle (U.S. 3,477,604), DeBlanco (US 2014/0155182), and Simms (US 5,415,310), as applied to claim 3 above, and further in view of Risley et al. (US 2013/0128558).
Regarding claim 6, Hawkins as modified teaches of the invention in claim 3, but does not appear to teach of an inwardly turned bracket, each gusset having a stop, the stop connecting to the bracket on two respective side walls, when connected together by the corner flange.
Risley is in the field of constructing rectangular objects and teaches of an inwardly turned bracket (Fig. 14 and 17, side walls 16 and end walls 18)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins to incorporate the teachings of Risley to have an inwardly turned bracket in order to protect the user against sharp edges on the top of the box.  
Simms is in the field of assemblable boxes and teaches (Fig. 4) of each gusset (C) having a stop (corner braces 61 and 63), the stop connecting to the bracket (edges of side walls 14 and 16) on two respective side walls (Fig. 5, stop 61 and 63 connecting to the bracket on two respective side walls 14 and 16), when connected together by the corner flange (self-locking corner iron I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins to incorporate the teachings of Simmns to have each gusset with a stop and connecting the bracket on two respective side walls in order to securely hold the side walls together and protect the corners. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. 2,814,161), Kridle (U.S. 3,477,604), and DeBlanco (US 2014/0155182) as applied in claim 1 and 4 above, and in further view of Setzer (U.S. 2015/0334925).
Regarding claim 5, Hawkins, as modified teaches of the invention in claim 4, and teaches (Figure 3) of the liner having a plurality of drainage openings (20 and 22) therethrough (Col. 2 lines 9-14). Hawkins does not teach that the planter box comprises a first layer of polymeric material and a second layer clothing. 
Setzer is the field of plant husbandry and teaches of planters (12) that are made from a material that is air and moisture permeable, non-woven, needle-punched, and polymeric geotextile fabric (¶0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hawkins with the teachings of Setzer to make the liner with a layer of polymeric material and another layer of clothing in order to have an air and moisture permeable liner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) March 24, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647